       Case 3:19-cr-00026-LRH-WGC Document 318 Filed 08/17/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                           Case No. 3:19-cr-00026-LRH-WGC
12
                   Plaintiff,                            ORDER TO CONTINUE
13                                                       SENTENCING HEARING
            v.
                                                         (FIRST REQUEST)
14
     MYRON MOTLEY,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and CHRISTOPHER P. FREY, Assistant Federal

20   Public Defender, counsel for MYRON MOTLEY and CHRISTOPHER CHIOU, Acting United
21   States Attorney, and PETER S. LEVITT, Assistant United States Attorney, counsel for the
22
     UNITED STATES OF AMERICA, that the Sentencing hearing set for August 23, 2021, at
23
     11:00 AM, be vacated and continued by one week to a date convenient to the court.
24
25   ///

26   ///
       Case 3:19-cr-00026-LRH-WGC Document 318 Filed 08/17/21 Page 2 of 3




 1          The continuance is necessary for the following reasons:
 2          1.      This is a joint request by counsel for the Government and counsel for the
 3
     Defendant, Mr. Motley.
 4
            2.      The additional time requested by this Stipulation is reasonable pursuant to
 5
 6   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,

 7   change any time limits prescribed in this rule.”
 8          3.      Both counsel request this additional time in order to allow adequate time to
 9
     research sentencing issues and to prepare for the sentencing hearing.
10
            4.      Mr. Motley is detained and agrees to the continuance. Specifically, Mr. Motley
11
12   was informed that the continuance will allow defense counsel to continue to gather documents

13   in support of the hearing and provide continuity of counsel.
14          5.      This is the first request for continuance of the sentencing hearing.
15
            DATED this 16th day of August, 2021.
16
17       RENE L. VALLADARES                                 CHRISTOPHER CHIOU
         Federal Public Defender                            Acting United States Attorney
18
19    By /s/ Christopher P. Frey                   . By      /s Peter S. Levitt            .
         CHRISTOPHER P. FREY                                PETER S. LEVITT
20       Assistant Federal Public Defender                  Assistant United States Attorney
         Counsel for MYRON MOTLEY                           Counsel for the Government
21
22
23
24
25
26
                                                        2
       Case 3:19-cr-00026-LRH-WGC Document 318 Filed 08/17/21 Page 3 of 3




 1                                             ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for August
 4
     23, 2021, at 11:00 AM, be vacated and continued by one week to a date convenient to the court.
 5
 6
            DATED this 17th day of August, 2021.
 7
 8
 9
                                                 ______________________________________
10
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
